DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status

	Applicant’s preliminary amendment filed January 3, 2020 is acknowledged.  Claims 3-17 and 60 have been amended, claims 19-39, 41-50, 52-58, and 61-75 have been cancelled. And no claims have been newly added. Claims 1-18, 40, 51, and 59-60 are subject to election/restriction requirement. 

Election/Restriction
	
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are 
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I, claim(s) 1-17 and 60, drawn to a reversible thermal gel polymer having the formula (FXI)
	Group II, claim(s) 18, drawn to a reversible thermal gel polymer formulation, comprising: (a) reversible thermal gel polymers, wherein each of the polymers independently comprise: a first polymer block comprising first repeating units, wherein each of the first repeating units of the first polymer block independently comprise a hydrophilic group; and a second polymer block comprising second repeating units, wherein each of the second repeating units of the second polymer block independently comprise a thermosensitive group; wherein the first polymer block and the second polymer block are directly or indirectly covalently linked; and (b) a solvent: wherein said reversible thermal gel polymers are dissolved in said solvent and have a concentration in the solvent selected from the range of 2% to 50% wiv; and wherein the polymer formulation is characterized by a viscosity less than or equal to 1,500 cP.

Group III, claim(s) 40, drawn to method of using reversible thermal gel polymers, comprising reversible thermal gel polymers in a solvent to form a reversible thermal gel polymer formulation, wherein each of the reversible thermal gel polymer independently comprises: a first polymer block comprising first repeating units, wherein each of the first repeating units of the first polymer block independently comprise a hydrophilic group; and a second polymer block comprising second repeating units, wherein each of the second repeating units of the second polymer block independently comprise a thermosensitive group; wherein the first polymer block and the second polymer block are .

Group IV, claim(s) 51 drawn to a method of synthesizing a reversible thermal gel polymer, comprising: (a) polymerizing compound A with compound B, in the presence of a catalyst, to form polymer C; (b) polymerizing compound D in the presence of compound E to form polymer F, and (c) conjugating polymer F to polymer C to form the reversible thermal gel polymer.

Group V, claim(s) 59 drawn to a reverse thermal gel block copolymer formed by a method comprising: (a) polymerization of compound A with compound B, in the presence of a catalyst, to form polymer C, (b) polymerizing compound D in the presence of compound E to form polymer F, and (c) conjugating polymer F to polymer C to form the reversible thermal gel polymer.
	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The claims lack unity of invention because even though the inventions of these groups require the technical feature of a reversible thermal gel polymer having the formula (FXI) this technical feature is not a special technical feature as it does not Park et al. (Pub. No.: US 2016/0366890; Pub. Date: Dec. 22, 2016).  Park discloses a reverse thermal gel (abstract) comprising PNIPAAm-NH-PSHU [0010].

	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Group I:	Generic Claims:  I
Species 1: Claims 1-11: a single reversible thermal gel polymer: Applicant is required to elect a single reversible thermal gel polymer: Applicant is required to elect a single R1 group, a single R3 group, a single R3 group, a single L1 group, a single L2 group, a single L3 group, a single Y group, a single W1 group, a single W2 group.  Additionally Applicant is required to indicate the proper chemical name or other identifiers, and indicate which claim  encompass the elected polymer species.

Species II: Claim 51: a single reversible thermal gel polymer constituents: Applicant is required to elect a single reversible thermal gel polymer: Applicant is required to elect a single R1 group, a single R2 group, a single R3 group, a single R4 group, a single R5 group a single R6 group, a single R7 group, a single R8 greoup, a single L1 group, a single L2 group, a single L3 group, a single L4 group, a single L5 group, and a single L6 group.  
Group 3	Generic Claims:  59
Species III: Claim 59: Claim 51: a single reversible thermal gel polymer constituents: Applicant is required to elect a single reversible thermal gel polymer: Applicant is required to elect a single R1 group, a single R2 group, a single R3 group, a single R4 group, a single R5 group a single R6 group, a single R7 group, a single R8 group, a single L1 group, a single L2 group, a single L3 group, a single L4 group, a single L5 group, and a single L6 group.  

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 1, 51, and 59.

Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A)	all alternatives have a common property or activity; AND

	(B)(1)	a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR

	(B)(2)	in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.

	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.

The chemical moiety groups which make up the polymer are not regarded as being of similar nature because all of the alternatives do not come together that make a polymer that share a common property or activity such as stability, sites of reactivity, polydispersity, compressive strength, and low critical solution temperature.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, , call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617